DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 10/19/2020 has been entered. Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 19-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Shim et al. (Shim et al. – 2018/0365466; herein after referred to as “Shim”).
Regarding claims 1 and 19, Shim discloses a mobile terminal comprising: 
a body (Shim; figures 1A-1C, mobile terminal 100, display 151); 
a display panel coupled to the body and having a first surface facing outward for allowing an image to be output therethrough (Shim; figures 1A-1C, par. 0094 - mobile terminal 100, display 151; figure 4, par. 0213 – fingerprint recognition sensor 144, may be directly incorporated through the home button 10); 

a coil antenna disposed around the fingerprint sensor (Shim; figures 1A-1C, par. 0094 - mobile terminal 100, display 151; figure 4, par. 0213, 214, 216, 229, 231 – fingerprint recognition sensor 144, may be directly incorporated through the home button 10; figures 1A-1C, 29, par. 0021, 0022, 0293, 0294, 0296, 0297, 0299 – coil configured to surround the fingerprint recognition sensor, coil 1519a around the fingerprint sensor 144); 
a support frame having an opening and configured to support the second surface of the display panel, the fingerprint sensor and the coil antenna positioned in the opening (Shim; figures 1A-1C, par. 0094 - mobile terminal 100, display 151; figure 4, par. 0213, 214, 216, 229, 231 – fingerprint recognition sensor 144, may be directly incorporated through the home button 10; figures 1A-1C, 29, par. 0021, 0022, 0293, 0294, 0296, 0297, 0299 – coil configured to surround the fingerprint recognition sensor, coil 1519a around the fingerprint sensor 144; figure 5 – case 102, support structure for the display unit 151, cover glass 1511, different layers forming the support frame for the fingerprint sensor and the antenna coil); and 
a controller configured to apply electric current to the coil antenna (Shim; figures 1A-1C, par. 0094 - mobile terminal 100, display 151; figure 4, par. 0213, 214, 216, 229, 231 – fingerprint recognition sensor 144, may be directly incorporated through the home button 10; figures 1A-1C, 29, par. 0021, 0022, 0293, 0294, 0296, 0297, 0299 – coil configured to surround the fingerprint recognition sensor, coil 1519a around the fingerprint sensor 144; figure 5 – case 
Regarding claim 2, Shim discloses the mobile terminal of claim 1, further comprising: an adhesive tape coupled to the second surface of the display panel to fix the fingerprint sensor, the coil antenna, and the support frame to the second surface of the display panel (Shim; figures 1A-1C, par. 0094 - mobile terminal 100, display 151; figure 4, par. 0213, 214, 216, 229, 231 – fingerprint recognition sensor 144, may be directly incorporated through the home button 10; figures 1A-1C, 29, par. 0021, 0022, 0293, 0294, 0296, 0297, 0299 – coil configured to surround the fingerprint recognition sensor, coil 1519a around the fingerprint sensor 144; figure 5 – case 102, support structure for the display unit 151, cover glass 1511, different layers forming the support frame for the fingerprint sensor and the antenna coil; figures 1A-C, par. 0021, 0087, 0254, 0294 - controller 180, power supply unit 190, generating current according to change in a magnetic field around the coil, current consumption of the fingerprint sensor 144, current flows through the coil 1519a; figure 5, 18, par. 0218, 0235, 0236, 0266, 0267 – cover glass 1511 of the display unit 151, optical clear adhesive film 1513, decorative film 1512).  
Regarding claim 3, Shim discloses the mobile terminal of claim 1, wherein the coil antenna is configured to perform short-range wireless communication using a frequency signal of 15MHz or less (Shim; figures 1A-1C, par. 0094 - mobile terminal 100, display 151; figure 4, par. 0213, 214, 216, 229, 231 – fingerprint recognition sensor 144, may be directly incorporated through the home button 10; figures 1A-1C, 29, par. 0021, 0022, 0293, 0294, 0296, 0297, 0299 – 
Regarding claim 4, Shim discloses the mobile terminal of claim 1, wherein the display panel and the support frame each comprises a variable portion that is bendably deformable and a fixed portion that is not bendably deformable, and wherein the fingerprint sensor and the coil antenna are positioned at the fixed portion of the display panel (Shim; figures 1A-1C, par. 0094 - mobile terminal 100, display 151; figure 4, par. 0213, 214, 216, 229, 231 – fingerprint recognition sensor 144, may be directly incorporated through the home button 10; figures 1A-1C, 29, par. 0021, 0022, 0293, 0294, 0296, 0297, 0299 – coil configured to surround the fingerprint recognition sensor, coil 1519a around the fingerprint sensor 144; figure 5 – case 102, support structure for the display unit 151, cover glass 1511, different layers forming the support frame for the fingerprint sensor and the antenna coil; figures 1A-C, par. 0021, 0087, 0254, 0294 - controller 180, power supply unit 190, generating current according to change in a magnetic field around the coil, current consumption of the fingerprint sensor 144, current flows through the coil 
Regarding claim 5, Shim discloses the mobile terminal of claim 4, wherein a size of the body is variable in a first direction, and wherein the variable portion of the display panel and the variable portion of the support frame are positioned on a front surface or a rear surface of the body according to a change in the size of the body (Shim; figures 1A-1C, par. 0094 - mobile terminal 100, display 151; figure 4, par. 0213, 214, 216, 229, 231 – fingerprint recognition sensor 144, may be directly incorporated through the home button 10; figures 1A-1C, 29, par. 0021, 0022, 0293, 0294, 0296, 0297, 0299 – coil configured to surround the fingerprint recognition sensor, coil 1519a around the fingerprint sensor 144; figure 5 – case 102, support structure for the display unit 151, cover glass 1511, different layers forming the support frame for the fingerprint sensor and the antenna coil; figures 1A-C, par. 0021, 0087, 0254, 0294 - controller 180, power supply unit 190, generating current according to change in a magnetic field around the coil, current consumption of the fingerprint sensor 144, current flows through the coil 1519a; figure 5, 18, par. 0218, 0235, 0236, 0266, 0267 – cover glass 1511 of the display unit 151, optical clear adhesive film 1513, decorative film 1512; par. 0110 – short range communication module 114 implement short range communications including Bluetooth, RFID which centers around 13.56MHz in accordance to ISO/IEC 14443 A and 14443B, NFC which 
 	Regarding claim 7, Shim discloses a mobile terminal comprising: 
a body (Shim; figures 1A-1C, par. 0094 - mobile terminal 100, display 151; figure 4, par. 0213, 214, 216, 229, 231 – fingerprint recognition sensor 144, may be directly incorporated through the home button 10; figures 1A-1C, 29, par. 0021, 0022, 0293, 0294, 0296, 0297, 0299 – coil configured to surround the fingerprint recognition sensor, coil 1519a around the fingerprint sensor 144; figure 5 – case 102, support structure for the display unit 151, cover glass 1511, different layers forming the support frame for the fingerprint sensor and the antenna coil; figures 1A-C, par. 0021, 0087, 0254, 0294 - controller 180, power supply unit 190, generating current according to change in a magnetic field around the coil, current consumption of the fingerprint sensor 144, current flows through the coil 1519a; figure 5, 18, par. 0218, 0235, 0236, 0266, 0267 – cover glass 1511 of the display unit 151, optical clear adhesive film 1513, decorative film 1512; par. 0110 – short range communication module 114 implement short range communications including Bluetooth, RFID which centers around 13.56MHz in accordance to ISO/IEC 14443 A and 14443B, NFC which centers around 13.56 MHz, IrDA, UWB, ZigBee, etc.; figure 2, par. 0189 – deformable mobile terminal, display which is deformable by an external force including curving, bending, folding, twisting, rolling and combinations thereof); 
a display panel coupled to the body and having a first surface facing outward for allowing an image to be output therethrough (Shim; figures 1A-1C, par. 0094 - mobile terminal 100, display 151; figure 4, par. 0213, 214, 216, 229, 231 – fingerprint recognition sensor 144, may be directly incorporated through the home button 10; figures 1A-1C, 29, par. 0021, 0022, 0293, 
a support frame configured to support a second surface of the display panel that is opposite the first surface, the support frame having a slit formed in a region thereof (Shim; figures 1A-1C, par. 0094 - mobile terminal 100, display 151; figure 4, par. 0213, 214, 216, 229, 231 – fingerprint recognition sensor 144, may be directly incorporated through the home button 10; figures 1A-1C, 29, par. 0021, 0022, 0293, 0294, 0296, 0297, 0299 – coil configured to surround the fingerprint recognition sensor, coil 1519a around the fingerprint sensor 144; figure 5 – case 102, support structure for the display unit 151, cover glass 1511, different layers forming the support frame for the fingerprint sensor and the antenna coil; figures 1A-C, par. 0021, 0087, 0254, 0294 - controller 180, power supply unit 190, generating current according to change in a magnetic field around the coil, current consumption of the fingerprint sensor 144, 
a first coil antenna positioned on a surface of the support frame and arranged across the slit (Shim; figures 1A-1C, par. 0094 - mobile terminal 100, display 151; figure 4, par. 0213, 214, 216, 229, 231 – fingerprint recognition sensor 144, may be directly incorporated through the home button 10; figures 1A-1C, 29, par. 0021, 0022, 0293, 0294, 0296, 0297, 0299 – coil configured to surround the fingerprint recognition sensor, coil 1519a around the fingerprint sensor 144; figure 5 – case 102, support structure for the display unit 151, cover glass 1511, different layers forming the support frame for the fingerprint sensor and the antenna coil; figures 1A-C, par. 0021, 0087, 0254, 0294 - controller 180, power supply unit 190, generating current according to change in a magnetic field around the coil, current consumption of the fingerprint sensor 144, current flows through the coil 1519a; figure 5, 18, par. 0218, 0235, 0236, 0266, 0267 – cover glass 1511 of the display unit 151, optical clear adhesive film 1513, decorative film 1512; par. 0110 – short range communication module 114 implement short range communications including Bluetooth, RFID which centers around 13.56MHz in accordance to ISO/IEC 14443 A and 14443B, NFC which centers around 13.56 MHz, IrDA, UWB, ZigBee, etc.; figure 2, par. 0189 – deformable mobile terminal, display which is deformable by an 
an insulating sheet positioned between the first coil antenna and the support frame (Shim; figures 1A-1C, par. 0094 - mobile terminal 100, display 151; figure 4, par. 0213, 214, 216, 229, 231 – fingerprint recognition sensor 144, may be directly incorporated through the home button 10; figures 1A-1C, 29, par. 0021, 0022, 0293, 0294, 0296, 0297, 0299 – coil configured to surround the fingerprint recognition sensor, coil 1519a around the fingerprint sensor 144; figure 5 – case 102, support structure for the display unit 151, cover glass 1511, different layers forming the support frame for the fingerprint sensor and the antenna coil; figures 1A-C, par. 0021, 0087, 0254, 0294 - controller 180, power supply unit 190, generating current according to change in a magnetic field around the coil, current consumption of the fingerprint sensor 144, current flows through the coil 1519a; figure 5, 18, par. 0218, 0235, 0236, 0266, 0267 – cover glass 1511 of the display unit 151, optical clear adhesive film 1513, decorative film 1512; par. 0110 – short range communication module 114 implement short range communications including Bluetooth, RFID which centers around 13.56MHz in accordance to ISO/IEC 14443 A and 14443B, NFC which centers around 13.56 MHz, IrDA, UWB, ZigBee, etc.; figure 2, par. 0189 – deformable mobile terminal, display which is deformable by an external force including curving, bending, folding, twisting, rolling and combinations thereof; figure 18, par. 0017, 0264, 0267 – dielectric material for insulating the antenna).  
Regarding claim 8, Shim discloses the mobile terminal of claim 7, further comprising: a reinforcement member comprising a non-conductive material, the reinforcement member attached to the support frame and located at the region of the support frame in which the slit is formed, the reinforcement member protruding toward the surface of the support frame, wherein .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (Shim et al. – 2018/0365466; herein after referred to as “Shim”) in view of Han et al. (Han et al. – 2016/0261026; herein after “Han”).
Regarding claims 6 and 20, see the discussions regarding claim 1. The claim differs in calling for the mobile terminal of claim 1, further comprising a ferrite sheet positioned on a surface of the coil antenna.  
However, this claimed limitation is not new. Reference to Han is cited as an evidence showing the conventionality of using a ferrite sheet for conventional NFC antenna to improve transmission and reception efficiency and using the terminal for mobile payment transactions 
In light of Han’s teachings, it would have been obvious before the effective filing date of the claimed invention to implement a ferrite sheet with the antenna coil and the mobile payment feature as taught by Shim. The modification improves transmission and reception as well as extend the application of the device to mobile payments, which are well within the skill levels and expectations of an ordinary skilled artisan. 

Allowable Subject Matter
Claims 9-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose:

i. the mobile terminal of claim 8, wherein the first conductive pattern is formed on the insulating sheet, and wherein the second conductive pattern is formed by injection molding and is fixed to the first conductive pattern by surface mount technology (SMT) (claim 9, claims 10-11 depend on claim 8);
ii. the mobile terminal of claim 7, wherein the slit extends to an end of the support frame so as to be open on one side (claim 12);
iii. the mobile terminal of claim 7, further comprising: a second coil antenna positioned inside the first coil antenna on the surface of the support frame, wherein the support frame is 
iv. the mobile terminal of claim 13, wherein the second coil antenna is configured to generate a magnetic field to perform a payment function by magnetic secure transmission (MST) (claim 14).  
v. the mobile terminal of claim 7, wherein the first coil antenna is configured to perform short-range wireless communication using a frequency signal of 15MHz or less (claim 15).  
vi. the mobile terminal of claim 7, wherein the body is expandable in a first direction, wherein the display panel comprises a flexible display panel comprising a front portion positioned on a front surface of the body and a rear portion positioned on a rear surface of the body, and wherein, when the body is expanded, an area of the front portion of the display panel is increased, and an area of the rear portion is reduced (claim 16).  
vii. the mobile terminal of claim 7, further comprising: an adhesive tape coupled to the second surface of the display panel and configured to fix the first coil antenna and the support frame to the second surface of the display panel; and a ferrite sheet positioned on a surface of the first coil antenna (claim 17).  
viii. the mobile terminal of claim 7, wherein the display panel and the support frame each 
comprises a variable portion that is bendably deformable and a fixed portion that is not bendably deformable, and wherein the first coil antenna and the slit are positioned at the fixed portion of the fixed portion of the support frame (claim 18).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887